                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KEVIN E. BROWNE,

               Plaintiff,

v.
                                                              Case No. 19-2167-DDC-TJJ
ROBERT SCOTT, et al.,

               Defendants.


                                MEMORANDUM AND ORDER

        This matter is before the court on Judge James’s Order to Show Cause (Doc. 4). For

reasons explained below, the court dismisses plaintiff’s case for failure to state a claim.

        I.     Background

        On March 29, 2019, pro se plaintiff Kevin Browne filed a Complaint against Johnson

County Magistrate Judge Robert Scott, Assistant District Attorney Jonathan Zadina, and Kansas

Highway Patrol officers Christopher Beas and Williams Bailiff. Doc. 1. The Complaint alleged

only “false arrest” and “unlawful stops, searches, or arrests.” Doc. 1 at 4. The Complaint also

cited several federal statutes without explanation. Id. Also attached to the Complaint were

several documents, including (1) Judge Robert Scott’s Oath of Office, (2) plaintiff’s traffic

ticket, (3) certified mail return receipts, (4) IRS Form 56, (5) “Notice of Declaration in the Form

of a Commercial Affidavit of Truth,” (5) “Writ of a Freeman’s Right to Travel,” (6) a “Legal

Noticed and Demand Fiat Justitia Ruat Caelum,” and (7) a property receipt record for plaintiff.

Doc 1-1. Plaintiff’s traffic ticket lists six violations. They include driving in excess of the speed

limit, driving with a suspended license, and covering his license plate with an opaque material.

Id. at 2.
       Plaintiff also filed a Motion to Proceed Without Prepayment of Fees. Doc. 3. Magistrate

Judge Teresa J. James granted plaintiff’s motion. Doc. 4 at 4. But, Judge James also ordered

plaintiff to show good cause by May 1, 2019, why the court should not dismiss his claims for

failing to state a claim on which relief can be granted. Doc. 4 at 4. Judge James noted that

“[p]laintiff’s complaint does not contain sufficient allegations that rise to the level of stating a

violation of his constitutional rights or any other recognized legal claim.” Id. Plaintiff filed

three responses to Judge James’s Order. Docs. 5, 6, and 7.

       As best the court can discern, plaintiff brings claims against the Kansas Highway Patrol

officers who arrested him for traffic violations, the prosecutor assigned to his case, and the judge

assigned to the case. Plaintiff claims his traffic stop and subsequent arrest are “illegal” because

he is not subject to the jurisdiction of the state of Kansas.

       II.     Legal Standard

       When a party is granted leave to proceed in forma pauperis, 28 U.S.C. § 1915(e)(2)

requires the court to screen the party’s complaint. While § 1915 refers to prisoners, the Tenth

Circuit has held that “‘[s]ection 1915(a) applies to all persons applying for [in forma pauperis]

status, and not just prisoners.’” Salgado-Toribio v. Holder, 713 F.3d 1267, 1270 (10th Cir.

2013) (quoting Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005)). The court is

mindful that “[a] pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). But a pro se litigant is not relieved from following the same procedural

rules as any other litigant. Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). Likewise, the

court may not act as an advocate for the litigant. Hall, 935 F.2d at 1110.




                                                   2
       When screening the Complaint, the court determines whether it fails to state a claim on

which relief may be granted. 28 U.S.C. § 1915A(b)(1). So, the court must determine whether

the Complaint contains “sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); see also Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir.

2007) (using the same standard courts apply to a Rule 12(b)(6) motion when screening the

complaint of an in forma pauperis litigant). The court views the Complaint’s well-pleaded

factual allegations in the light most favorable to plaintiff. Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). But a Complaint can’t state a claim for relief simply by alleging the

elements of a cause of action or making other broad legal conclusions. Iqbal, 556 U.S. at 678.

The governing case law instructs the court that it need not accept legal conclusion as true. Id.

       III.    Analysis

       In her Show Cause Order, Judge James noted plaintiff did not include “factual allegations

concerning his arrest” or any “mention of District Magistrate Judge Scott and Assistant District

Attorney Zadina other than to include their names as [d]efendants.” Doc. 4 at 3–4. Judge James

also explained that plaintiff’s Complaint “is therefore without sufficient facts on which any

recognized legal claim could be based.” Id. at 3. Thus, Judge James ordered plaintiff to show

good cause why the court should not dismiss his Complaint for failing to state a claim. None of

plaintiff’s multiple responses to Judge James’s Show Cause Order—individually or

collectively—establish the requisite good cause.

       Plaintiff’s responses to the Show Cause Order fail to allege facts to state a plausible claim

for violation of his constitutional rights based on the traffic stop, arrest, or the Kansas court case

against him. With his Complaint, he attached a copy of his “Uniform Notice to Appear and


                                                   3
Complaint” he received after his traffic stop. Doc. 1-1 at 2. This Notice describes various

infractions and misdemeanors, including (1) driving in excess of the speed limit, (2) driving with

a suspended driver’s license, (3) failure to provide proof of insurance, (4) failure to display

license plate properly, (5) covering license place with “opaque material,” and (6) driving on a

closed road. Id. But in his response, plaintiff does not allege any facts to suggest the Kansas

Highway Patrol officer lacked probable cause to initiate the traffic stop and arrest him.

        Instead, plaintiff alleges on November 9, 2018, Kansas Highway Patrol officer

Christopher Beas stopped him “in violation of the certified security agreements in admiralty law

. . . .” Doc. 6 at 1. Plaintiff’s reference to these “agreements” appears to refer to various

documents filed with his Complaint. See Doc. 1-1. Plaintiff also alleges that Johnathan Zadina,

the prosecutor assigned to his case, and Judge Robert Scott “furthered damages by not

dismissing the state case despite motions put in . . . .” Doc. 6 at 2. Plaintiff contends Mr. Zadina

and Judge Scott “have the fiduciary responsibility as public servants to offset and discharge

encumbrances, citations, and true bills.” Id.

        Plaintiff also alleges he asked for his Johnson County court case to be dismissed by filing

his “agreements” and a motion with the Johnson County District Court. But the court did not

dismiss the case. Plaintiff contends that this violated the judge’s and attorney’s oath to protect

his rights. The rights plaintiff refers to are the rights outlined in two “Certified Security

Agreement” filed in the Johnson County Register of Deeds office. Plaintiff seeks relief “due to

the plaintiff having [two] certified security agreements” filed in Johnson County, Kansas. Doc. 6

at 2; Doc. 7 at 3.

        Plaintiff’s claim is premised on the flawed assumption that law enforcement officials

cannot lawfully stop him for traffic violations because of his “security agreements” with Kansas.



                                                  4
He asks the court to enforce these “agreements” and award him damages of $100,000,0001

because of his “multitude of damages that include: unlawful stop, kidnapping and held at

ransom, stolen property under threat, duress, and [coercion], conspiracy against rights, [and]

deprivation of rights . . . .” Doc. 6 at 4.

        It appears plaintiff’s Complaint asserts that he is not subject to the jurisdiction of the state

of Kansas, while simultaneously calling upon the court to enforce his “agreements” with Kansas.

The Tenth Circuit specifically has rejected a litigant’s attempt to declare “sovereign citizen”

status to avoid jurisdiction of the courts. Charlotte v. Hansen, 433 F. App’x. 660, 661 (10th Cir.

2011), cert. denied 132 S. Ct. 1147 (2012). The Circuit explained that “an individual’s belief

that [his] status as a ‘sovereign citizen’ puts [him] beyond the jurisdiction of the courts ‘has no

conceivable validity in American law.’” Id. (quoting United States v. Schneider, 910 F.2d 1569,

1570 (7th Cir. 1990)).

        Many other courts have reached the same conclusion. See, e.g., United States v.

Himmelreich, 481 F. App’x. 39, 40 n.2 (3d Cir. 2012) (describing a defendant’s submissions as

“contain[ing] the faint air of sovereign-citizen argumentation” and warning that “[t]o continue

down that path would be unrewarding”); United States v. Benabe, 654 F.3d 753, 767 (7th Cir.

2011) (explaining that the Seventh Circuit “repeatedly [has] rejected [defendants’] theories of

individual sovereignty, immunity from prosecution, and their ilk” and such arguments do not put

an individual “beyond the jurisdiction of the courts”); United States v. Ward, 182 F.3d 930, 1999

WL 369812, at *2 (9th Cir. May 13, 1999) (unpublished table opinion) (rejecting defendant’s

challenge that the court lacked personal jurisdiction over him and concluding that defendant’s



1
       Because, according to plaintiff, the full amount of damages authorized by the “certified security
agreement” is more than $4.1 billion and would “bankrupt the state of Kansas,” plaintiff has “scaled
down” the relief he seeks in the Complaint. Doc. 6 at 3.

                                                    5
“contentions are frivolous and the courts ordinarily reject similar contentions without extended

argument” (citations omitted)); United States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983)

(describing an appeal challenging the government’s jurisdiction over a “sovereign citizen” as

“frivolous”).

       Plaintiff cannot state a claim based on a frivolous argument with “no conceivable validity

in American law.” Charlotte, 433 F. App’x. at 661. Plaintiff’s response to Judge James’s Show

Cause Order contains conclusory allegations of kidnapping, defamation, misusing public funds,

and that he was “unlawfully stopped” without enough supporting facts. Doc. 6 at 1; Doc. 7 at 1–

2. Plaintiff cannot state a claim for relief by “making broad legal conclusions.” Iqbal, 556 U.S.

at 678. And, plaintiff’s claims are dependent upon the validity of his “agreements” with the state

of Kansas and his status as a “sovereign citizen.” The court thus finds that plaintiff has failed to

show good cause why the court should not dismiss his action. And the court dismisses the case

under 28 U.S.C. § 1915(e)(2)(ii) for failing to state a plausible claim for relief.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff has failed to show

good cause why the court should not dismiss this action for failure to state a claim.

       IT IS FURTHER ORDERED THAT plaintiff’s case is dismissed. The Clerk is

directed to terminate this action.

       IT IS SO ORDERED.

       Dated this 9th day of October 2019, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree ____
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  6
